Per Curiam.
This is the defendant’s rule for a new trial. The case involves the same legal question that was presented in two other eases arising out of the same facts and circumstances. It was brought to recover damages for injuries received in a collision between an automobile in which the plaintiff was riding and a motorcycle which it was alleged was being operated by defendant’s servant. The trial court submitted to the jury the question of the relation of master and servant, and the jury rendered a verdict for the plaintiff. In the trial of the two cases mentioned above verdicts were directed for the defendant on the same proofs as to liability, and this ruling was affirmed in this court (133 Atl. Rep. 821), and again in the Court of Errors and Appeals as Nos. 82 and 83 of the May term, 1927.
The judgment before us cannot therefore be sustained.
It is due to the trial judge to state that at the time the present case was tried he did not have the benefit of the decisions in other cases as they had not then been announced.
The judgment is reversed.